575 So. 2d 307 (1991)
Edith Shadwick POPE, Appellant,
v.
STATE of Florida, Appellee.
No. 90-01028.
District Court of Appeal of Florida, Second District.
February 27, 1991.
*308 James Marion Moorman, Public Defender, and Robert D. Rosen, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wendy Buffington, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The appellant, Edith Shadwick Pope, challenges the trial court's determination that she make restitution payments totaling $1,330.28. We find no merit in her contention that the state did not present sufficient competent evidence to establish the amount of restitution. We agree, however, that the court erred by not allowing the appellant to testify at the restitution hearing with regard to her ability to pay restitution. See § 775.089(6), Fla. Stat. (1987). We, accordingly, reverse and remand for another restitution hearing.
We also strike the court costs and attorney's fees without prejudice to the state to seek reimposition after proper notice and opportunity to be heard.
Reversed and remanded.
SCHOONOVER, C.J., and RYDER and DANAHY, JJ., concur.